Citation Nr: 1140980	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  He died in July 1997.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Previously, this claim was reopened by the Board in a March 2010 decision and was remanded for additional development.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has been returned to the Board for further appellate review.  See  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died on June [redacted], 1997, and his official certificate of death indicates that his immediate cause of death was hepatorenal syndrome, due to or as a consequence of pneumonia, due to or as a consequence alcohol related liver disease.

2. At the time of the Veteran's death, service connection was established for dyshidrosis at 50 percent and dysthymia and generalized anxiety disorder at 30 percent.  The Veteran was also rated totally disabled based on individual unemployability.

3. There is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's cause of death as hepatorenal syndrome, which was noted to be due to or as a consequence of alcohol related liver disease, which was noted to be due to or as a consequence of alcoholism secondary to his service connected dysthymia and generalized anxiety disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the Veteran's death was substantially or materially contributed to, by an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to the above noted notification is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.





Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

According to the official certificate of death, the Veteran died on June [redacted], 1997.  The immediate cause of death is listed as hepatorenal syndrome due to or a consequence of alcohol liver disease.  At the time of  his death the Veteran was service connected for dyshidrosis at 50 percent and dysthymia and generalized anxiety disorder at 30 percent.  He was also rated totally disabled based on individual unemployability. 

The appellant contends two theories of entitlement: 1) the Veteran's death was due to his exposure to herbicides (Agent Orange) during service, and 2) that the Veteran's service-connected dysthymia and generalized anxiety disorder caused him to abuse alcohol as a means of coping, and that his alcoholism contributed to the development of his hepatorenal syndrome leading to his death.  The appellant alleges the Veteran had a long history of alcohol abuse. 

Regarding the appellant's claim that the Veteran died as a result of herbicide exposure during service,  a veteran may be entitled to a presumption of service connection if he or she is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

According to the evidence of record, the Veteran's personnel record indicates he was a military policeman and was awarded the Vietnam Service Medal and recognized as a Marksman.

Regarding whether herbicides contributed to the Veteran's death, a June 2010 VA opinion stated "there is no clinical evidence nor is it recognized under the presumptive of Agent Orange exposure" that resulted in the development of hepatorenal syndrome.  The examiner determined that "the Veteran's exposure to herbicides while serving in Vietnam was not the cause of his liver disease.  The characteristic findings in his work up of his liver disease was consistent with that of chronic alcohol abuse."  See VA opinion dated, June 2010.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44  (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61  (1997).  However, in this case, there is no objective medical evidence that the Veteran's death was in any way related to possible herbicide exposure.

Next, regarding the appellant's claim that the Veteran's death is related to his alcohol abuse secondary to his service connected psychiatric conditions, alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3). 

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

According to the evidence of record, the Veteran underwent a VA mental health examination in December 1992 where the examiner noted the Veteran "probable uses more alcohol than he is willing to admit.  Therefore, alcohol abuse should be considered.  However, it appears fairly certain that current depression and anxiety are a result directly of the [Veteran's] severe skin disease."  He was diagnosed with dysthymia, generalized anxiety disorder and alcohol abuse.  See VA examination, dated December 1992.  

In February 2010, upon review of the evidence within the record, Dr. A. M. Gordon, a private medical consultant who, after citing several medical studies, determined:

[A]lcohol addiction is rarely a pathology that appears in an isolated fashion and in this case occurred alongside depression and anxiety.  Alcoholism is progressive and in the setting of depression and anxiety, alcoholism can worsen... according to the self-medication hypothesis, individuals with depression and anxiety disorders use alcohol to control their symptoms and subsequently become dependent.  The underlying cause of death was recorded as alcohol liver disease.  Given the lay evidence and the medical evidence, it is at least as likely as not that the [V]eteran's depression was a contributory factor to his worsening alcoholism which was significant and progressive and that latter resulted in a severe liver condition subsequently causing his demise.  See Dr. A. M. Gordon's opinion, dated February 2010.

In March 2010, the Board determined that based on this evidence an opinion should be obtained as to the question of whether the Veteran's service connected dysthymia and anxiety disorder, or any service connected disability or herbicide exposure, caused or contributed materially to the Veteran's death.  

Therefore, in June 2010 an opinion was obtained from a VA physician who upon review of the evidence of record, particularly Dr. Gordon's February 2010 opinion.  The VA physician acknowledged the studies Dr. Gordon relied on in her conclusion regarding the correlation between alcoholism and psychiatric disorders.  However, the VA physician was more skeptical of the studies and Dr. Gordon's conclusion stating: 

This, however, does not make a confirmed statement that there is a cause and effect but simply an association between the two.  From that, you would deduct that there is a cause and effect but this could have to be deduced and was not scientifically proved.  In particular, she mentions that the author concluded based on this frequent association that depression and anxiety are two major psychiatric disorders of alcoholism.  Again, however, this statement does not confirm a cause and effect but an association... it would be difficult to refute her conclusion with any medical certainty.  At the same time, however, it would be difficult to state with scientific certainty that the Veteran's mental disorder was necessarily the cause of his abusing alcohol and subsequently becoming an alcoholic leading to alcohol disease without resorting to speculation.  See VA opinion, dated June 2010.

The Board recognizes the evidentiary record contains conflicting evidence as to whether the Veteran's service connected psychiatric condition is causally related to his alcoholism.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

After weighing the probative value of the above opinions, the Board finds that the approximate probative value of positive and negative evidence to be in equipoise as to the question of whether the Veteran's alcohol abuse, which is a symptom of his service-connected dysthymia and generalized anxiety disorder, contributed to the Veteran's hepatorenal syndrome and ultimately aided or lent assistance to the Veteran's death.  The main question was whether the alcoholism that ultimately led to his death stemmed from his service connected disabilities.  Dr. Gordon provides a positive nexus opinion while the VA physician could not determine with certainty without resorting to speculation.

Given the equipoise of evidence on this issue, the Board finds that the appellant's claim for service connection for the cause of the Veteran's death is warranted on this record.  See 38 C.F.R. § 3.312.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


